This case involves the conviction of the plaintiff in error of the statutory offense of having sexual intercourse with an unmarried female under eighteen years of age and of previous chaste character. *Page 794 
The sole questions involved are whether or not the evidence is sufficient to establish the guilt of the accused and the venue of the offense. We find substantial evidence in the record to sustain the verdict and judgment. The weight of the evidence and the credibility of the witnesses were matters for the jury to determine. The jury convicted the defendant and the learned and experienced trial judge gave such conviction the stamp of his approval by denying motion for new trial. We shall not disturb the judgment. It is affirmed.
So ordered.
TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.